 



Exhibit 10.22
PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement is entered into effective as of July 31, 2007,
by and between PURE CYCLE CORPORATION, a Delaware corporation (“Pure Cycle”),
and ENVIRONMENTAL PRIVATE EQUITY FUND II, L.P., a Delaware limited partnership
(“Seller”).
RECITALS
WHEREAS, Pure Cycle and Seller are parties to a Comprehensive Amendment
Agreement No. 1, dated as of April 11, 1996 (the “CAA”), pursuant to which Pure
Cycle is obligated to pay to the parties to the CAA certain proceeds it receives
from the sale of Export Water (as defined in the CAA); and
WHEREAS, Seller is a party entitled to receive Gross Proceeds totaling
$1,199,999 in categories (p), (q), (s) of Paragraph 2 of the CAA; and
WHEREAS, Pure Cycle has offered to purchase from Seller its rights to receive
all payments under the CAA at a discount to the face amount of the Gross
Proceeds to be received, and Seller has accepted the offer, on and subject to
the terms set forth herein.
AGREEMENT
NOW THEREFORE, in consideration of the mutual promises herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Purchase of CAA Interest. Pure Cycle hereby purchases from Seller, and Seller
hereby sells to Pure Cycle, all of its right, title and interest in the CAA.
Seller hereby unconditionally and irrevocably transfers, assigns and conveys to
Pure Cycle, and Pure Cycle hereby accepts from Seller, all of Seller’s rights
related to its interest in the CAA, including, without limitation: (i) the
rights of Seller to receive monies and other property or assets due and to
become due to Seller with respect to such interest pursuant to the CAA and
(ii) all rights of Seller with respect to such interest and to compel
performance and otherwise exercise all remedies thereunder (collectively, the
“transferred interest”). Pure Cycle hereby accepts the transferred interest and
assumes all of the rights, obligations, and responsibilities of Seller under the
CAA.
2. Purchase Price. The consideration payable by Pure Cycle for the transferred
interest shall be Three Hundred Thousand Dollars ($300,000) (the
“Consideration”), payable by cash, check or wire transfer of immediately payable
funds to the bank account specified on Exhibit A attached hereto.
3. Effect of Purchase. Upon payment to Seller of the Consideration, all rights
of Seller relating in any way to the CAA will be owned by Pure Cycle. Pure Cycle
and the Seller agree that this Agreement constitutes an assignment to Pure Cycle
of all of Seller’s rights, title and interest in and to the CAA as of the date
hereof, and as of the date hereof, the Seller shall cease to possess any rights
with respect to the CAA.

 

 



--------------------------------------------------------------------------------



 



4. Representations and Warranties.
(a) Authority. Seller has all requisite right, power and authority to execute,
deliver and perform this Agreement. This Agreement has been duly and validly
executed and delivered by the Seller. This Agreement is the valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except as enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent conveyance,
redemption, reinstatement, and other laws affecting the rights or remedies of
creditors generally and (b) general principles of equity.
(b) Ownership of Transferred Interest. The transferred interest represents the
entire interest of Seller under the CAA. Seller owns the transferred interest,
and passes to Pure Cycle good and marketable title to the transferred interest,
free and clear of any lien, encumbrance, pledge, option, charge or assessment of
any kind. Seller has not taken any action to sell or otherwise transfer the
transferred interest or to mortgage, hypothecate or otherwise encumber the
transferred interest, or to grant any lien, pledge, option, encumbrance, adverse
interest or claim of any kind on the incidents of ownership of the transferred
interest, including any right of first offer or other contractual obligation.
(c) No Conflicts. Seller has full right and power to sell, assign and transfer
the transferred interest as provided in this Agreement. The execution, delivery
and performance by the Seller of this Agreement does not and will not:
(a) conflict with, violate, result in a breach of or constitute a default under
any agreement, instrument or obligation to which the Seller is a party or by
which the Seller is bound; (b) conflict with or violate any order, judgment,
decree, statute, rule or regulation applicable to the Seller; (c) result in the
creation or imposition of any Lien against or upon the transferred interest; or
(d) require any consent, approval or authorization of, or filing with, any
governmental authority or any other third party.
(d) Investment Representatives. Seller understands that the valuation of
interests in the CAA is uncertain and that the value derives from future
transactions and developments that are largely unknown and unknowable. Seller
acknowledges that the Consideration being paid hereunder represents an arms’
length negotiation between Pure Cycle and Seller and represents the fair market
value of transferred interest. Seller has read and understands the public
filings made by Pure Cycle with the Securities and Exchange Commission. In
addition, Seller has been given the opportunity to solicit from Pure Cycle all
information relevant to valuation of rights under the CAA, and has received all
the information requested. Seller has made an investigation of the pertinent
facts related to Pure Cycle and the likelihood of payment under the CAA and has
reviewed all information regarding Pure Cycle to the extent it deems necessary
in order to be fully informed with respect thereto. Seller is a sophisticated
investor, knowledgeable and experienced in financial and business matters and in
transactions of this nature, and has made its own assessment of the value of the
rights under the CAA. Seller is capable of evaluating the merits and risks of
this transaction. Seller understands that subsequent events may prove that
values of interests in the CAA were higher or lower than the valuation indicated
by the Consideration paid hereunder.

 

2



--------------------------------------------------------------------------------



 



5. Release. Seller, on behalf of itself and its partners and agents, hereby
fully and forever releases and discharges Pure Cycle and its officers,
directors, agents, employees, affiliates, successors and predecessors from any
and all claims, demands, proceedings, causes of actions, orders, obligations,
contracts, agreements, debts, guarantees, damages, expenses, costs, attorneys’
fees and liabilities whatsoever, whether known or unknown, suspected or
unsuspected, both at law and in equity, which the Seller now has, has ever had
or may hereafter have against Pure Cycle in connection with, related to or
arising out of (i) the Seller’s interest under the CAA, (ii) the financing
transactions pursuant to which Seller acquired shares of Series A Preferred
Stock of Pure Cycle and its interest in the CAA and (iii) the business,
operations, management, financing, or other matters relating to Pure Cycle.
6. Survival. Each of the covenants, representations and warranties of the Seller
and Pure Cycle made herein shall survive the Closing.
7. Entire Agreement; Amendments; Waivers. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect thereto. This Agreement may not be modified orally, but only by an
agreement in writing signed by the party against whom any waiver or amendment
may be sought to be enforced. No action taken pursuant to this Agreement and no
investigation by or on behalf of any party hereto shall be deemed to constitute
a waiver by such party of compliance with any representation, warranty, covenant
or agreement herein. The waiver by any party hereto of any condition or of a
breach of another provision of this Agreement shall not be construed as a waiver
of any other condition or subsequent breach. The waiver by any party of any part
of any condition precedent to its obligations under this Agreement shall not
preclude it from seeking redress for breach of this Agreement other than with
respect to the condition waived.
8. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.
9. Headings and Exhibits. The section, exhibit and other headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same Agreement.
11. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Colorado, without giving effect to the principles
of conflicts of law of such state.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the date set forth above.

              PURE CYCLE CORPORATION
 
       
 
  By:   /s/ Mark Harding
 
       
 
      Mark Harding, President
 
            SELLER:
 
            ENVIRONMENTAL PRIVATE EQUITY FUND II, L.P.
 
       
 
  By:   Environmental Private Equity Fund II, General Partner
 
       
 
  By:   /s/ F. Oliver Nicklin, Jr.
 
       
 
      F. Oliver Nicklin, Jr., General Partner

 

4